When this case was in Department, the foregoing opinion was prepared. After further consideration, we are satisfied with and adopt the same, and are of the opinion that for the reasons therein given the judgment of the lower court was right. It is therefore not necessary to consider the contention of counsel for respondent that the latter had acquired a perfect title by adverse possession.
The judgment appealed from is affirmed.
Shaw, J., Van Dyke, J., Lorigan, J., Henshaw, J., and Angellotti, J., concurred.
Rehearing denied.
  Beatty, C.J., dissented from the order denying a rehearing. *Page 370